Exhibit 10.5.3

SECOND AMENDMENT TO DEED OF LEASE

THIS SECOND AMENDMENT TO DEED OF LEASE (this “Amendment”) is entered into as of
December 24, 2015 by and between MEPT COURTHOUSE TOWER, LLC, a Delaware limited
liability company (the “Landlord”), and OPOWER, INC., a Delaware corporation
(the “Tenant”).

RECITALS

A. Landlord and Tenant entered into that certain Deed of Lease dated as of
November 3, 2010 (the “Original Lease”), as amended by that certain First
Amendment to Deed of Lease dated March 21, 2014 (the “First Amendment”;
collectively, with the Original Lease, the “Amended Lease”), pursuant to which
Tenant leased a portion of the seventh (7th), eighth (8th) and ninth
(9th) floors of the building located at 1515 N. Courthouse Road, Arlington,
Virginia, commonly known as Courthouse Tower (the “Building”) containing an “as
agreed” 51,925 rentable square feet (the “Original Premises”).

B. Landlord and Tenant desire to amend the Amended Lease to provide for: (i) the
extension of the Lease Term, (ii) the addition of the Must-Take Space to the
Original Premises, and (iii) certain other modifications agreed to by Landlord
and Tenant, all upon and subject to the terms and conditions set forth herein.
The Amended Lease, as further amended by this Amendment, is referred to herein
as the “Lease.”

NOW, THEREFORE, in consideration of the mutual covenants set forth herein, the
parties hereby agree as follows:

1. Recitals Incorporated / Capitalized Terms. The recitals are incorporated
herein as if fully set forth herein as a substantive provision of this
Amendment. All capitalized terms used in this Amendment but not otherwise
defined herein shall have the meanings ascribed thereto in the Amended Lease.

2. Must-Take Space. Landlord hereby exercises its right to require Tenant to
lease the Must-Take Space (as detailed in the First Amendment) as of January 1,
2016, which shall be the Must-Take Space Effective Date (as detailed in the
First Amendment).

3. Premises and Tenant’s Pro Rata Share. As of the Must-Take Space Effective
Date, the Premises contain 52,317 rentable square feet, the Tenant’s Pro Rata
Share (Operating Costs) is 22.48% and the Tenant’s Pro Rata Share (Property
Taxes) is 21.19%.

4. Lease Term. The end of the Lease Term and the date on which the Lease will
expire shall be May 31, 2018. Tenant has no right to further extend the Lease
Term.

5. Base Rent.

(a) From the date hereof until December 1, 2016, Base Rent with respect to the
Premises shall continue to be payable in accordance with the Amended Lease.

(b) Notwithstanding anything in the Amended Lease to the contrary, commencing on
the December 1, 2016, Base Rent for the Premises shall be payable in accordance
with the following table:

 

Applicable Portion of Lease Term

   Rate Per Rentable
Square
Foot/Annum      Annual Base Rent     Monthly Base
Rent Installment
(Annual ÷ 12)  

Beginning

  

Ending

       

December 1, 2016

   November 30, 2017    $ 48.40       $ 2,532,142.80      $ 211,011.90   

December 1, 2017

   May 31, 2018    $ 49.85       $ 2,608.002.45 *    $ 217,333.54   

 

* Partial Lease Year.

6. Additional Rent. Tenant shall continue to pay Additional Rent throughout the
Lease Term, which shall be computed in accordance with paragraph 3.4 of the
Lease.



--------------------------------------------------------------------------------

7. Tenant’s Signs. Paragraph 4.23.1 and all references to Exhibit F of the
Amended Lease are hereby deleted in their entirety and are of no further force
or effect.

8. Tenant’s Option to Extend. Paragraph 6.18 of the Original Lease is hereby
deleted in its entirety and is of no further force or effect.

9. Tenant’s Right of First Offer. Paragraph 6.19 of the Original Lease is hereby
deleted in its entirety and is of no further force or effect.

10. Condition of Original Premises and the Must-Take Space. Tenant acknowledges
that Tenant is currently in possession of, and Landlord makes no representation
or warranties regarding the condition of, the Original Premises and the
Must-Take Space. Landlord is not and shall not be obligated to perform any
construction, improvements or alterations to the Original Premises or the
Must-Take Space.

11. No Second Amended and Restated Memorandum. Upon the full execution of this
Amendment, the requirement for the parties to enter into the Second Amended and
Restated Memorandum as required pursuant to the First Amendment shall be deleted
and of no further force or effect.

12. Estoppel. Tenant certifies to Landlord that the following statements are
true as of the date of the execution of this Amendment: (a) there are no
subtenants or other occupants of the Premises; (b) no monthly Base Rent
installments under the Lease have been paid by Tenant by more than one (1) month
in advance; (c) neither Tenant nor, to Tenant’s knowledge, Landlord, is in
default under any of the terms of the Lease; (d) the Lease is in full force and
effect; (e) to Tenant’s knowledge, Tenant has no claims against Landlord; (f) to
Tenant’s knowledge, Landlord has fulfilled all of its obligations under the
Lease required to be fulfilled by Landlord; and (g) the Tenant Improvement
Allowance has been fully disbursed.

13. Severability; Captions. If any clause or provision of this Amendment is
determined to be illegal, invalid, or unenforceable under present or future
laws, the remainder of this Amendment shall not be affected by such
determination, and in lieu of each clause or provision that is determined to be
illegal, invalid or unenforceable, there be added as a part of this Amendment a
clause or provision as similar in terms to such illegal, invalid or
unenforceable clause or provision as may be possible and be legal, valid and
enforceable. Headings or captions in this Amendment are added as a matter of
convenience only and in no way define, limit or otherwise affect the
construction or interpretation of the Lease.

14. Incorporation of Prior Agreement; Amendments. The Lease contains all of the
agreements of the parties hereto with respect to any matter covered or mentioned
therein or herein, and no prior agreement or understanding pertaining to any
such matter shall be effective for any purpose. No provision of the Lease may be
amended or added to except by an agreement in writing signed by the parties
hereto or their respective successors in interest.

15. Authority. Each individual executing this Amendment on behalf of Tenant
represents and warrants to Landlord that he or she is duly authorized to so
execute and deliver this Amendment and that all corporate actions and consents
required for execution of this Amendment have been given, granted or obtained.

16. Ratification of Lease. The Amended Lease, as herein amended, remains in full
force and effect and is hereby ratified and reaffirmed in all respects. To the
extent the terms of the Amended Lease and this Amendment conflict, the terms of
this Amendment shall control.

17. Brokers. Tenant represents and warrants to Landlord that it has not dealt
with any brokers or finders in connection with this Amendment other than
Tenant’s broker, CBRE, Inc., who Landlord shall pay pursuant to a separate
agreement. Landlord represents and warrants to Tenant that it has not dealt with
any brokers or finders in connection with this Amendment other than Landlord’s
broker, LPC Commercial Services, Inc., who Landlord shall pay pursuant to a
separate agreement. Each party to this Amendment shall indemnify, defend and
hold harmless the other party from and against any and all Claims asserted
against such other party by any real estate broker, finder or intermediary
relating to any act of the indemnifying party in connection with this Amendment.

18. Miscellaneous. The captions and underlining of specific words herein are for
convenience of reference only and shall not define, limit, or expand the meaning
of the provisions of this Amendment. The terms and conditions set forth in this
Amendment are the product of joint draftsmanship by all parties, each being
represented by counsel, and any ambiguities in this Amendment cannot be
construed against any one party based solely upon a presumption of authorship.
This Amendment may be executed in one or more counterparts, which counterparts,
when each party has signed at least one (1) counterpart hereof and delivered
such signed counterpart to the other party, shall constitute one and the same
instrument. This Amendment may be executed by



--------------------------------------------------------------------------------

facsimile, electronic communication in portable document format (.pdf) or
duplicate originals, and the parties agree that their electronically transmitted
signatures shall have the same effect as manually transmitted signatures. The
Lease shall be governed and construed in accordance with the laws of the
Commonwealth of Virginia. Landlord and Tenant hereby waive their right to a
trial by jury in any action, proceeding, or counterclaim brought by any of such
parties hereto against the other in respect of any matter whatsoever arising out
of or in any way connected with the Lease, the Premises and the use and
occupancy thereof, or the relationship of the parties as landlord and tenant.

19. Landlord’s Notice Address. The addresses for all notices to Landlord under
or pursuant to the Lease are hereby updated to the addresses set forth on the
signature page to this Amendment.

[Signatures appear on next page.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have duly executed and delivered this
Amendment to Deed of Lease as of the day and year first above written.

 

Designated Address for Landlord:

 

MEPT Courthouse Tower, LLC

c/o Bentall Kennedy (U.S.) Limited Partnership

Attn: Director of Asset Management

7315 Wisconsin Avenue, Suite 200 West

Bethesda, Maryland 20814

Facsimile: 301-656-9339

 

With a copy to:

 

MEPT Courthouse Tower, LLC

c/o Bentall Kennedy (U.S.) Limited Partnership

Attn: Director of Asset Management

1215 Fourth Avenue, Suite 2400

Seattle, Washington 98161

Facsimile: 206-682-4769

 

And to Landlord’s Trustee:

 

MEPT Courthouse Tower, LLC

c/o NewTower Trust Company

Attn: President—Robert B. Edwards

7315 Wisconsin Avenue, Suite 350 West

Bethesda, Maryland 20814

Facsimile: 240-235-9961

 

with a copy to Manager at:

 

LPC Commercial Services, Inc.

1515 N. Courthouse Road, Suite 100

Arlington, Virginia 22201

Facsimile: 703-525-5862

  LANDLORD:  

 

MEPT COURTHOUSE TOWER, LLC, a Delaware limited liability company

 

 

By:

 

 

MEPT Edgemoor REIT LLC, a Delaware limited liability company, its Member

   

 

By:

 

 

Bentall Kennedy (U.S.) Limited Partnership, Authorized Signatory

     

 

By: Bentall Kennedy (U.S.) G.P. LLC, its general partner

     

 

By:

 

 

/s/ Jeanette R. Flory

        Name: Jeanette R. Flory           1/11/16   Title: SVP                 
By:   /r/ Peter Potrykus         Name: Peter Potrykus         Title: VP  

 

 

 

 

TENANT:

 

  OPOWER, INC.,      a Delaware corporation     

 

By: /s/ Thomas Kramer

  Name: Thomas Kramer   Title: CFO   12/24/15          